Case 18-70870-JAD      Doc 95    Filed 06/17/20 Entered 06/17/20 15:41:48          Desc Main
                                 Document     Page 1 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

LARRY FREDERICK and                                      Bankruptcy No. 18-70870-JAD
SHARON FREDERICK,
                                                         Chapter 11
              Joint Debtors,
                                                         Document No.
LARRY FREDERICK and
SHARON FREDERICK,                                        Related to Doc. Nos. 21, 94

              Movants,                                   Hearing Date and Time:
                                                         July 24, 2020 at 10:00 a.m.
       vs.

NO RESPONDENTS.

    NOTICE OF TELEPHONIC HEARING WITH RESPONSE DEADLINE ON
     APPLICATION OF ROBERT O LAMPL LAW OFFICE FOR INTERIM
COMPENSATION AND REIMBURSEMENT OF EXPENSES AS COUNSEL FOR THE
                JOINT DEBTORS FOR THE PERIOD OF
             DECEMBER 16, 2018 THROUGH JUNE 16, 2020

TO THE RESPONDENT(S):

        You are hereby notified that the above Movants seek an order affecting your
rights or property.

       You are further notified to file with the Clerk and serve upon the undersigned
attorney for Movants a response to the Motion no later than July 6, 2020, i.e.,
seventeen (17) days after the date of service below, in accordance with the Federal
Rules Of Bankruptcy Procedure, Local Rules And Procedures of this Court, and the
procedure of the Presiding Judge as found on the Judge’s web page at
www.pawb.uscourts.gov. If you fail to timely respond, the Motion may be granted by the
Court by default without a hearing. Please refer to the Judge’s calendar posted on the
website at www.pawb.uscourts.gov to verify if a default order was signed or if the
hearing will go forward as scheduled.

       You should take this to your lawyer at once.

       A telephonic hearing will be held on July 24, 2020 at 10:00 a.m. before Judge
Jefferey A. Deller. Only a limited time of ten (10) minutes is being provided on the calendar.
No witnesses will be heard. If there is an issue of fact, an evidentiary hearing will be
Case 18-70870-JAD       Doc 95    Filed 06/17/20 Entered 06/17/20 15:41:48          Desc Main
                                  Document     Page 2 of 2


scheduled by the Court for a later date. Parties or counsel of record who intend to participate
in the hearing shall appear telephonically and shall make arrangements as directed by
Judge Deller’s “Procedures Applicable to All Cases (E.)” Telephone Participation (Revised
10/26/2018) at http://www.pawb.uscourts.gov/procedures-0. Parties wishing to appear
telephonically through CourtCall (866) 582-6878 must advise the Court by telephone at least
three (3) business day prior to the hearing in which the request to appear telephonically is
being made.



Date of Service: June 17, 2020                            /s/ Robert O Lampl
                                                          ROBERT O LAMPL
                                                          PA I.D. #19809
                                                          JOHN P. LACHER
                                                          PA I.D. #62297
                                                          RYAN J. COONEY
                                                          PA I.D. #319213
                                                          SY O. LAMPL
                                                          PA I.D. #324741
                                                          Counsel for the Debtor
                                                          223 Fourth Avenue, 4th Floor
                                                          Pittsburgh, PA 15222
                                                          (412) 392-0330 (phone)
                                                          (412) 392-0335 (facsimile)
                                                          Email: rlampl@lampllaw.com
